[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            JULY 20, 2005
                             No. 04-16328
                                                          THOMAS K. KAHN
                         Non-Argument Calendar
                                                               CLERK
                       ________________________

                   D. C. Docket No. 04-00029-MC-WJZ

IN RE:


LIJYASU M. KANDEKORE,


                                                         Petitioner.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________


                             (July 20, 2005)


Before TJOFLAT, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
      Lijyasu M. Kandekore appeals the district court’s order denying his petition

for reinstatement to its bar. He makes three arguments. First, Kandekore argues

the district court erred by denying his petition for reinstatement because, he says,

its own rules do not require state bar membership for a reinstatement to be granted.

Second, Kandekore argues the district court violated his due process rights by

engrafting state bar membership onto Rule IX of the Rules Governing Attorney

Discipline. According to Kandekore, Rule 1 of the Special Rules Governing the

Admission and Practice of Attorneys is applicable only to an attorney’s initial

admission to the federal bar, and Rule 3 does not apply to “discipline,” but rather,

only to retention of federal bar membership. Kandekore maintains that making

federal bar reinstatement contingent on an attorney’s reinstatement to the state bar

renders the federal court subordinate to the state court and allows the district court

to abdicate its responsibility to apply its own rules. Kandekore contends that, even

if Rules 1 and 3 apply, their provisions conflict with Rule IX, and any conflict

should be interpreted in his favor. Third, Kandekore argues his due process rights

were violated because he satisfied all of the criteria set forth in Rule IX, but

arbitrarily was denied reinstatement based on a separate rule requiring state bar

membership for continued federal bar membership. The district court did not err,

and we affirm its denial of reinstatement.

                                           2
                                  I. DISCUSSION

      This Circuit has not yet indicated the standard under which we review an

order denying a disbarred attorney’s petition for reinstatement to a district court

bar. A disbarment order, however, is reviewed only for abuse of discretion. In the

Matter of Calvo, 88 F.3d 962, 967 (11th Cir. 1996). Under any standard of

review, Kandekore’s appeal fails.

      In the context of disbarment, due process violations are limited to “want of

notice or opportunity to be heard.” Id. (internal quotations and citation omitted).

“[D]isbarment by federal courts does not automatically flow from disbarment by

state courts,” but rather, an attorney’s continued membership in the federal bar

must be determined through “intrinsic consideration of the underlying record.” In

re Wilkes, 494 F.2d 472, 474–75 (5th Cir. 1974) (citing Theard v. United States,

354 U.S. 278, 77 S. Ct. 1274 (1957)).

      Under the Local Rules of the Southern District of Florida, pursuant to

Rule 1, “[a]n attorney is qualified for admission to the bar of this district if the

attorney is (1) currently a member in good standing of The Florida Bar; and

(2) has received a passing score on the Uniform Examination.” S.D. Fla. Local

Rules, Special Rules Governing the Admission and Practice of Attorneys, Rule 1.

Rule 3 states that “[t]o remain an attorney in good standing of the bar of this

                                           3
Court, each member must remain an active attorney in good standing of the

Florida Bar.” S.D. Fla. Local Rules, Special Rules Governing the Admission and

Practice of Attorneys, Rule 3. Under the Rules Governing Attorney Discipline,

Rule IX provides (1) a disbarred attorney may file a petition for reinstatement with

the Chief Judge of the district court, and (2) a hearing shall be held, during which

the attorney has the burden of showing, by clear and convincing evidence, he has

the moral qualifications, competency, and learning in the law required for

admission to practice, and readmission would not be detrimental to the

administration of justice. S.D. Fla. Local Rules, Rules Governing Attorney

Discipline, IX-C.

      All of the local rules at issue here were promulgated by the same district

court and address a common subject, membership in the district court’s bar. As

with a statute, the rules should be read in pari materia, and if any interpretation is

necessary, they should be construed consistently with one another. See In re

Bateman, 331 F.3d 821, 825 (11th Cir. 2003) (“Provisions within a statute are read

to be consistent whenever possible.”). Rules 1 and 3 are not inconsistent with

Rule IX, and state bar membership is a threshold requirement for admission to the

district court bar. Whether for admission to the district court bar, retention of

membership, or readmission, under the Rules of the Southern District of Florida an

                                           4
attorney must be a member in good standing of the Florida Bar.

      Kandekore’s claim that “engrafting” a requirement of membership in the

state bar onto Rule IX violates his due process rights is without merit. First,

Rule IX should be construed consistently with Rules 1 and 3. Second, in the area

of bar-related issues, due process is limited to “want of notice or opportunity to be

heard.” Calvo, 88 F.3d at 967. Kandekore had such notice and opportunity here.

Similarly, as to Kandekore’s third argument on appeal, his due process rights were

not violated because the district court did not arbitrarily deny his reinstatement.

                                II. CONCLUSION

      Because Kandekore is no longer a member of the Florida Bar, and state bar

membership is required for an attorney to be reinstated to the district court bar, the

district court did not err by denying his petition for reinstatement.

      AFFIRMED.




                                           5